Title: Continental Congress Report on the Promotion of Colonels, 7 January 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] January 7, 1783
The Committee to whom was recommitted the letter of the 22d. of December from the Secretary at War submit the following resolution:
Resolved that Cols John Greaton and Rufus Putnam of the Massachusettes line [and] Col Elias Dayton of the Jersey line be promoted to the rank of Brigadier Generals, agreeably to the resolution of Congress of the 12 Decr 1782.
